         Case 4:18-cv-40121-TSH Document 28 Filed 06/12/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


  ALFRED MORIN,

                                 Plaintiff,

                            v.

  WILLIAM LYVER, in his official capacity as               CIVIL ACTION NO.
  Northborough Chief of Police,                            4:18-cv-40121
                                 Defendant,

  COMMONWEALTH OF MASSACHUSETTS,

                                 Intervenor-Defendant.


      THE COMMONWEALTH’S RESPONSE TO PLAINTIFF’S STATEMENT OF
             MATERIAL FACTS PURSUANT TO LOCAL RULE 56.1

       Pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1, the Commonwealth of Massachusetts

responds to the Plaintiff’s Statement of Material Facts (“Plaintiff’s Statement”) as follows:

       1. Paragraph 1 of the Plaintiff’s Statement is undisputed.

       2. Paragraph 2 of the Plaintiff’s Statement is undisputed. The Commonwealth notes,

           however, that this Court did not “dismiss” the Plaintiff’s prior lawsuit, but rather

           granted summary judgment to the defendants.

       3. Paragraph 3 of the Plaintiff’s Statement is undisputed.




                                                 1
         Case 4:18-cv-40121-TSH Document 28 Filed 06/12/19 Page 2 of 2




                                             Respectfully submitted,

                                             COMMONWEALTH OF MASSACHUSETTS,

                                             By its attorney,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                               /s/ Julia Kobick
                                             Julia Kobick (BBO #680194)
                                             Assistant Attorney General
                                             Government Bureau
                                             Office of the Massachusetts Attorney General
                                             One Ashburton Place, 20th Floor
                                             Boston, Massachusetts 02108
                                             (617) 963-2559
Dated: June 12, 2019                         Julia.Kobick@state.ma.us


                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on June 12, 2019.

                                                     /s/ Julia Kobick
                                                     Julia Kobick
                                                     Assistant Attorney General




                                                2
